Citation Nr: 1034155	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-30 188	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a renal disorder to 
include insufficiency.

5.  Entitlement to service connection for peripheral vascular 
disease.

6.  Entitlement to service connection for a bilateral ankle 
disorder to include edema.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, denied 
service connection for Type II diabetes mellitus, a liver 
disorder, coronary artery disease, a renal disorder to include 
insufficiency, peripheral vascular disease, and a bilateral ankle 
disorder to include edema.  In May 2008, the Veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In April 2009, the Board denied service connection for 
diabetes mellitus, a liver disorder, coronary artery disease, 
renal insufficiency, peripheral vascular disease, and recurrent 
edema of the ankles.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2010, the Court was informed of the Veteran's death.  In 
May 2010, the Court vacated the Board's decision and dismissed 
the Veteran's appeal.  


FINDINGS OF FACT

1.  The Veteran had active service from October 1963 to October 
1968.  

2.  The Veteran died on January [redacted], 2010.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
Veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the Veteran's 
death.  Therefore, it must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO.  


ORDER

The appeal is dismissed.



		
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


